MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   Oct 19 2015, 5:44 am

this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                           Gregory F. Zoeller
Brownsburg, Indiana                                       Attorney General of Indiana

                                                          Richard C. Webster
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

G.T.,                                                     October 19, 2015
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          49A02-1504-JV-239
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Marilyn Moores,
Appellee-Petitioner.                                      Judge
                                                          The Honorable Gary Chavers,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49D09-1412-JD-3069



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1504-JV-239 | October 19, 2015          Page 1 of 5
                                           Case Summary
[1]   G.T. was ordered to pay $250 in restitution as a condition of his probation for

      stealing a van. G.T. was unable to pay the restitution at the time of the

      restitution hearing, but there was evidence that he was able to work, was

      looking for a job, and had no living expenses. We conclude, therefore, that it

      was not an abuse of discretion for the trial court to determine that he would be

      able to pay a nominal amount in the future and to order restitution as a

      condition of probation so long as G.T. would not be detained or have his

      probation revoked if he remained unable to pay restitution despite his best

      efforts.



                            Facts and Procedural History
[2]   On the morning of December 27, 2014, sixteen-year-old G.T. stole a van that

      belonged to Donald and Breanna Coffey. Mr. Coffey immediately reported the

      theft to the Indianapolis Metropolitan Police Department. Later the same day,

      Mr. Coffey saw his van parked in an alley, and he called the police again.

      Officer Shane Decker came to help Mr. Coffey recover his van and he spoke

      with the owner of the home adjacent to the alley where the stolen van was

      parked. While Officer Decker was talking with the homeowner, there was a

      loud crash in the kitchen caused by drywall and insulation falling from the

      ceiling. Officer Decker checked the attic above the kitchen, found G.T. hiding

      there, and took him into custody.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-JV-239 | October 19, 2015   Page 2 of 5
[3]   The State filed a petition alleging that G.T. committed auto theft, which would

      have been a Level 6 felony if it was committed by an adult. At the denial

      hearing the court entered a true finding. At the dispositional hearing, the court

      sentenced G.T. to probation, among other things, and left open the question of

      restitution.

[4]   The following month at the restitution hearing, Ms. Coffey testified to damages,

      which included Christmas presents that were taken from the van and physical

      damage to the van that cost the Coffeys $250 to repair. The trial court limited

      the restitution order to the Coffeys’ costs for van repairs because the Christmas

      presents were not included in either the petition or the probable-cause affidavit.

[5]   G.T. presented substantial evidence regarding his ability to pay. G.T. is a

      sixteen-year-old ward of the State who lives with his grandmother and three

      younger siblings. He has never held a job, has neither a bank account nor any

      assets, and his sixteen-year-old girlfriend was in labor with his child at the time

      of the hearing. He had, however, been applying for work and was hopeful that

      he might be hired at a nearby grocery store. Finally, G.T. was attending night

      school, which would allow him to work more hours than a traditional high-

      school student when he found a job.

[6]   The court ultimately ordered G.T. to pay restitution of $250—the Coffeys’

      insurance deductible—as a condition of his probation. G.T. appeals the

      restitution order.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-JV-239 | October 19, 2015   Page 3 of 5
                                 Discussion and Decision
[7]   G.T. argues that the trial court abused its discretion when it ordered him to pay

      $250 in restitution as a condition of his probation because he had no present

      ability to pay at the time of the hearing. Indiana Code section 31-37-19-5(b)(4)

      permits a juvenile court to order a child to “pay restitution if the victim provides

      reasonable evidence of the victim’s loss, which the child may challenge at the

      dispositional hearing.” A restitution order is within the trial court’s discretion,

      and this Court will only reverse upon a showing of an abuse of discretion. P.J.

      v. State, 955 N.E.2d 234, 235 (Ind. Ct. App. 2011). An abuse of discretion

      occurs when the trial court’s determination is clearly against the logic and effect

      of the facts and circumstances before the court or the reasonable, probable, and

      actual deductions to be drawn therefrom. Id.


[8]   Equal-protection and fundamental-fairness concerns require a juvenile court to

      consider the juvenile’s ability to pay before ordering restitution as a condition of

      probation. The juvenile court’s inquiry is intended to prevent indigent juveniles

      from being imprisoned because of their inability to pay. J.H. v. State, 950
N.E.2d 731, 735 (Ind. Ct. App. 2011).

[9]   However, the statute authorizing restitution in juvenile proceedings does not

      address the juvenile’s ability to pay. See Ind. Code § 31-37-19-5(b)(4). Under

      similar circumstances, this Court has taken guidance from the adult restitution

      statute where the juvenile statute was silent. See M.L. v. State, 838 N.E.2d 525,

      529 (Ind. Ct. App. 2005), trans. denied. The adult statute requires the court to


      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-JV-239 | October 19, 2015   Page 4 of 5
       consider what the person can pay or “will be able to pay” before ordering

       restitution as a condition of probation. Ind. Code § 35-38-2-2.3(a)(6).

[10]   It is clear from the record that the court inquired into G.T.’s ability to pay and

       also that G.T. lacked the present ability to pay restitution at the time of the

       hearing. He was sixteen years old, his girlfriend was in labor with his first child

       on the day of the hearing, and he had no job, no bank account, and no assets.

       However, the record also indicates that G.T. was able to work and was looking

       for jobs at the time of the hearing. Additionally, G.T. was living with his

       grandmother and had no living expenses. It was, therefore, reasonable for the

       trial court to determine that he would have the ability to repay the victims’ $250

       insurance deductible in the near future.

[11]   Requiring G.T. to be responsible for the financial consequences of his

       delinquent conduct is consistent with the purpose of restitution and is not an

       abuse of discretion so long as he will not be detained or have his probation

       revoked if he remains unable to pay restitution despite his best efforts. We

       conclude, therefore, that the juvenile court did not abuse its discretion when it

       ordered G.T. to pay restitution as a condition of his probation.

[12]   Affirmed.

       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1504-JV-239 | October 19, 2015   Page 5 of 5